Citation Nr: 0736591	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952, which included service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the veteran's claim of 
entitlement to a TDIU.  The veteran perfected a timely appeal 
of this determination to the Board.

The instant matter was before the Board in May 2004 and was 
then remanded for further development.

In a November 2007 written statement, the veteran's 
representative indicated that the veteran wished to claim an 
increased disability rating for his service-connected 
disabilities.  Therefore, these matters are referred to the 
RO for the appropriate action.


FINDING OF FACT

The veteran is not unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2002, May 2004, and November 2004 letters to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to a TDIU, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letters were issued to the veteran in May and November 2004.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in August 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for a 
TDIU, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
compensation and pension examinations, private medical 
treatment records, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. TDIU

The veteran argues that he is entitled to a TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that 
such disability is a single service-connected disability 
ratable at 60 percent or more, or where there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a); see 38 C.F.R. 
§§ 3.340, 3.34l.

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b); see 38 C.F.R. 
§ 3.321(b).

In the instant case, the record reflects that the veteran is 
service-connected for the following disabilities: frostbite, 
right lower leg and foot, at 20 percent; frostbite, left 
lower leg and foot, at 20 percent; residual of frostbite, 
right hand and forearm, at 10 percent; fractured nose, 
operated with residual disfigurement and interference with 
breathing, history of status post rhinoplasty, at 10 percent; 
wound, right arm, slight, at 0 percent; and chronic 
enteritis, at 0 percent.  The veteran's current combined 
evaluation for compensation is 50 percent.

VA medical treatment records dated from December 2000 to May 
2005 indicate the following: in February 2003, and January 
and April 2004, the veteran was noted to have a thick, 
crumbling left great toenail and a couple of other small 
nails, which needed to be debrided; in February 2003, the 
veteran was noted to have normal dorsalis pedal and dorsalis 
tibial, and sensation examination by monofilament/ light 
touch/pin prick for both feet was normal; in May 2003, the 
veteran was noted to have left toe pain, mild erythema, 
tenderness and swelling, and was assessed as having a gout 
attack; and the veteran was repeatedly noted to have walked 
with a limp and used a cane as the result of a stroke.

The veteran was afforded a VA examination in February 2002.  
At the time, the following history was noted: that he had 
sustained an injury to his left hand at work 45 years prior, 
which resulted in partial amputation of the left index finger 
and deformity of the left third finger; a history of gouty 
arthritis involving both ankles about 20 years prior; and a 
broken noose, status post surgery with residual 
disfigurement, with no problems such as epistaxis, frequent 
infections, sinusitis, or discharge.  On examination of the 
veteran, the following was noted: minimal deformity of the 
proximal part of the nose, with no obvious residual scars, 
air entry fairly good throughout both nostrils, no congestion 
of the nasal mucosa, no polyps, no discharge or bleeding, and 
minimal tenderness present over the left maxillary sinus; no 
cyanosis or clubbing of extremities; minimal edema of both 
feet; Homan's sign negative on both sides; peripheral 
pulsations fairly well felt on both sides and equal; both 
feet warm; hammer toes present on both feet; thick, distorted 
toenails with minimal onychomycosis changes, more so in the 
left foot; no tinea pedis changes present; no obvious 
calluses, cellulitis, chronic ulcers or gangrene; minimal 
deformity of the left middle finger at the distal 
interphalangeal joint; no swelling, redness, or tenderness of 
the remaining small joints of the hands; movement of those 
joints within normal limits; no redness, swelling or 
tenderness of the wrist joints and ankle joints, and 
movements so of those joints essentially benign; sensations, 
including monofilament test sensations, diminished over both 
hands and feet; and Romberg test positive, even with the eyes 
open.   X-rays of both feet revealed exostosis at the base of 
the right fifth metatarsal and flexion deformities of the 
interphalangeal joints.  X-rays of both hands, from March 
2000, revealed post-traumatic and degenerative changes of the 
left hand, and degenerative changes of the right hand and 
wrist.  X-rays of the nasal bones showed no recent fractures, 
with nasal septum in midline, and x-rays of paranasal sinuses 
negative.  The veteran was diagnosed as having the following: 
frostbite of both feet, hands and head, by history; 
peripheral neuropathy of hands and feet; bilateral hammer 
toes; onychomycosis involving the toenails of both feet; 
degenerative arthritis of both hands; and minimal 
disfigurement of the nose, status post surgery of a traumatic 
fracture.  

The veteran was afforded another VA examination in May 2004.  
On examination of the veteran, the following was noted: skin 
over both hands and feet appeared healthy; no fungal 
infections or tinea pedis; both hands were warm; both feet 
appeared slightly cool; skin was not atrophic, and was not 
dry or moist; no hair growth on both feet; finger nails 
appeared healthy except left fourth finger, where nail 
revealed old blood clot, secondary to trauma two months 
prior; thick, distorted toe nails with onychomycosis changes 
present over both feet; varicose veins present over both 
lower legs and feet with very minimal chronic venous stasis 
changes (brownish discoloration) on both lower legs; Homan's 
sign negative on both sides; no cellulitis, chronic ulcer, or 
gangrene; no local tenderness; no evidence of infection; 
minimal flexion deformity of the distal digit of the left 
middle finger present; minimal hallux valgus deformity of the 
fifth great toe and minimal hammer toe deformities of the 
second, third, fourth, fifth toes of both feet present; no 
swelling, tenderness, redness, warmness of the small joints 
off both feet and hands; movements of the same joints within 
normal limits; both hands grips were good; dorsiflexion of 
both great toes and ankles were within normal range; 
sensations, including monofilament touch, were diminished 
over both hands and feet; plantar bilateral flexor; deep 
tendon reflexes were normal; the veteran could ambulate with 
the help of a cane, but had minimal hemiplegic gait on the 
right side; peripheral pulses were fairly well felt in both 
lower extremities and upper extremities; no bruits, 
cellulitis, chronic ulcer, or gangrene; and no evidence of 
Raynaud's phenomenon.  X-rays of both feet revealed 
degenerative changes, hallux valgus deformities of great 
toes, and hammer toe deformities of the second, third, fourth 
and fifth toes.  X-rays of both hands revealed degenerative 
changes.  The veteran was diagnosed as having the following: 
frostbite involving both the feet and hands during service, 
with residual cold hypersensitiveness of both hands and feet, 
on and off since 1951 by history; mild peripheral neuritis 
involving both hands and feet, as likely as not related to 
frostbite during service; degenerative joint disease 
involving both the hands and feet, as likely as not related 
to frostbite during service; and minimal hallux valgus 
deformities of both great toes and minimal hammer toe 
deformities of second, third, fourth, fifth toe of both feet, 
as likely as not related to frostbite during service.

In a June 2006 addendum, the May 2004 VA examiner indicated 
that the veteran also had onychomycosis of toenails of both 
feet, as likely as not related to frostbite during service.

In an October 2006 addendum, the May 2004 VA examiner stated 
the opinion that the veteran's service-connected frostbite 
residuals (cold hypersensitiveness, mild peripheral neuritis, 
degenerative joint disease of both hands and feet, minimal 
hallux valgus deformities of great toes, minimal hammer toes 
deformities of both second, third, and fifth toes, and 
onychomycosis of the toe nails of the feet) did not likely 
prevent him from performing substantially gainful occupation.

After reviewing the record, the Board finds that a TDIU is 
not warranted.  In short, the record does not reflect that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.

The May 2004 VA examiner, after examination of the veteran, a 
review of the claims folder, and a full assessment of the 
veteran's service-connected frostbite residuals, indicated in 
the October 2006 addendum opinion that such residuals did not 
likely prevent him from performing substantially gainful 
occupation.

Furthermore, the record reflects no evidence that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
There is no medical opinion or other competent medical 
evidence of record indicating that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities.  Also, the veteran 
has produced no evidence that his service-connected 
disabilities have in fact rendered him unable to secure or 
follow a substantially gainful occupation, nor provided any 
explanation as to how such service-disabilities do so.  
Moreover, although the medical evidence of record indicates 
that the veteran suffers some physical functional impairment 
due to his service-connected disabilities, including cold 
hypersensitiveness, mild peripheral neuritis, degenerative 
joint disease of both hands and feet, minimal hallux valgus 
deformities of great toes, minimal hammer toe deformities of 
both second, third, and fifth toes, and onychomycosis of the 
toe nails of the feet, such evidence does not reflect 
disability of such severity as to result in inability to 
secure or follow a substantially gainful occupation.

Because the record does not reflect that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, the veteran 
does not meet the threshold requirement for an award of a 
TDIU under 38 C.F.R. § 4.16(a) or for consideration on an 
extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  
Accordingly, entitlement to a TDIU is not warranted.

The Board notes that the veteran's representative, in a 
November 2007 written statement, indicated that the veteran 
wished to claim increased disability ratings for his service-
connected disabilities, and that the Board has referred these 
matters to the RO for the appropriate action.  The Board also 
notes that, if it were to find these increase rating issues 
to be inextricably intertwined with the TDIU issue, a 
decision at this time by the Board with respect to the 
veteran's TDIU claim would be premature.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

However, the Board does not find such increase rating issues 
to be inextricably intertwined with the TDIU issue, as the 
resolution of any such increased rating claims are not 
determinative of the veteran's TDIU claim.  In the instant 
case, the record does not reflect that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  Thus, despite any 
schedular ratings or combination of schedular ratings to 
which the veteran might be entitled, a TDIU is not available 
to the veteran under 38 C.F.R. § 4.16.  The Board again notes 
that the determination that the veteran is not unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities is based on both a 
complete lack of evidence that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and the October 
2006 addendum opinion of the May 2004 VA examiner, which was 
based on an examination of the veteran, a review of the 
claims folder, and an assessment of the veteran's service-
connected frostbite residuals, and which specifically states 
that the veteran is not unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.

The Board also notes that, in the November 2007 statement, 
the veteran's representative asserted that the veteran's 
service-connected disabilities had "worsened", and that the 
ratings currently assigned to his conditions did not 
adequately reflect the current symptomatology associated with 
such disabilities.  The Board furthermore acknowledges that 
where the veteran asserts that a disability has worsened 
since his last VA examination, and the last examination was 
too remote to constitute a contemporaneous examination, a new 
examination is typically required.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); and also VAOPGCPREC 11-95 (1995).

However, the Board notes that, where the veteran's current 
level of disability is at issue, and where there is a VA 
compensation and pension examination of record, although an 
additional examination may be required where the evidence 
demonstrates or the claimant affirmatively asserts that a 
further increase in disability has occurred subsequent to the 
prior examination, the Board is not justified in remanding a 
matter for a new examination where the issue is not 
reasonably raised by a claimant or the evidence of record.  
VAOPGCPREC 11-95 (1995).  In the instant case, no such issue 
has been reasonably raised.  While the veteran's 
representative, in the November 2007 statement, made the 
general assertion that the veteran's service-connected 
disabilities had "worsened", and that the ratings currently 
assigned for such conditions did not adequately reflect the 
current symptomatology associated with such disabilities, the 
statement does not affirmatively assert that the veteran's 
disability had increased subsequent to either the veteran's 
May 2004 VA examination, or the VA examiner's October 2006 
addendum opinion.  Also, the November 2007 statement is 
supported with no indication of either what service-connected 
disability or disabilities had worsened, or what way any such 
disability or disabilities had worsened; and no new evidence 
indicating any increase in service-connected disability has 
been offered by the veteran.

Therefore, the Board does not find that the instant matter 
must be remanded, either as inextricably intertwined with the 
veteran's increased rating claims, or for a new VA 
examination to determine whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

Entitlement to a total disability rating based on individual 
unemployability due to the service-connected disabilities is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


